Title: From Alexander Hamilton to Henry W. Ludlow [26 November 1799]
From: Hamilton, Alexander
To: Ludlow, Henry W.


          
            November 26, 1799
          
          It is my intention that there shall be ten common Drums to a Regiment—
          There will then remain for the Band the two Chief Musicians and ten other Musicians—
          Each of the Chief Musicians may have an Octave flute or a hautboy—and there should be besides
          Four Clarinets
          Two bassoons
          Two French horns
          A Cymball
          A Double Drum—
        